                                                 Case 3:19-cv-00290-EMC Document 14 Filed 03/08/19 Page 1 of 2




                                   1

                                   2
                                                                        UNITED STATES DISTRICT COURT
                                   3
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5
                                          American Civil Liberties Union Foundation, et al.,
                                   6                              Plaintiff(s)                  Case No. 3:19-cv-00290
                                                 v.
                                   7                                                            CONSENT OR DECLINATION
                                          Department of Justice, et al.,                        TO MAGISTRATE JUDGE
                                   8                               Defendant(s).                JURISDICTION
                                   9

                                  10

                                  11   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  12   jurisdiction in this matter. Sign this form below your selection.
Northern District of California
 United States District Court




                                  13
                                           ☐ Consent to Magistrate Judge Jurisdiction
                                  14
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  15   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  16
                                       United States Court of Appeals for the Ninth Circuit.
                                  17
                                               OR
                                  18
                                           ☒ Decline Magistrate Judge Jurisdiction
                                  19

                                  20
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  21   be reassigned to a United States district judge.

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                             Case 3:19-cv-00290-EMC Document 14 Filed 03/08/19 Page 2 of 2




                                       Dated: March 8, 2019               JOSEPH H. HUNT
                                   1
                                                                          Assistant Attorney General
                                   2                                      Civil Division

                                   3                                      ELIZABETH SHAPIRO
                                                                          Deputy Director
                                   4
                                                                          s/Elizabeth Tulis
                                   5
                                                                          ELIZABETH TULIS
                                   6                                      Trial Attorney
                                                                          United States Department of Justice
                                   7                                      Civil Division, Federal Programs Branch
                                                                          1100 L Street, NW
                                   8                                      Washington, DC 20005
                                                                          Phone: (202) 514-9237
                                   9
                                                                          elizabeth.tulis@usdoj.gov
                                  10
                                                                          Attorneys for Defendants
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
